Title: From James Madison to James Monroe, 21 December 1786
From: Madison, James
To: Monroe, James


Dear Sir
Richmd. Decr. 21. 1786.
Your favor of the 16th. inst: came to hand too late the evening before last to be then answered. The payment of the 100 drs. here was perfectly convenient, and I have put that sum into the hands of Mr. Jones to be applied to the use which you have directed. This payment added to the 100 drs. paid in Philada. leaves still a balance of 137½ according to my memorandm. which is subject to your further orders. We hear nothing from any of the other States on the subject of the federal Convention. The ice seems to have intercepted totally the Northern communication for a considerable time past. The Assembly have been much occupied of late with the bill for district Courts. On the final question there was a majority of one agst. it in fact, though on the Count a mistake made the division equal & it fell to the Chair to decide who passed the bill. The real majority however were sensible of the mistake & refused to agree to the title, threatening a secession at the same time. The result was a compromise that the question sd. be decided anew the next morning, when the bill was lost in a full house by a single voice. It is now proposed to extend the Sessions of the Genl. Court so as to accelerate the business depending there. We hear that Maryland is much agitated on the score of paper money the H. of Delegates having decided in favor of an emission. Adieu Yrs Affy.
Js. Madison Jr
